UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRAULIO THORNE, Individually And On Behalf Of                                        April 2, 2020
All Other Persons Similarly Situated,

                               Plaintiff,
                                                                         ORDER
                                                                     19 Civ. 1291 (ER)
                 – against –

CASTAWAYS YACHT CLUB, INC.,

                               Defendant.


Ramos, D.J.:

       The above-captioned action was filed on February 11, 2019. Doc. 1. Plaintiff has not

served Defendant. Accordingly, Plaintiff is directed to provide the Court with a status report no

later than April 16, 2020. Failure to comply with this Order may result in sanctions including

dismissal for failure to serve and failure to prosecute. See Fed. R. Civ. P. 4(m) and 41.

       It is SO ORDERED.

Dated: April 2, 2020
       New York, New York


                                                             _____________________
                                                             Edgardo Ramos, U.S.D.J.
